(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción de la parte querellante por la que solicita qué por este tribunal se expida una orden dirigida a las demandadas para que inmediatamente permitan a la parte querellante hacer una ins-pección y para que le entreguen copia o le permitan sacarla, de todos los libros, papeles y documentos que se describen en la moción, los ■cuales, según se alega, están en posesión o bajo el control de dichas demandadas y contienen evidencia relativa a los méritos del procedi-miento de Quo Warranto pendiente ante esta corte;
Vista la decisión de la Corte Suprema de California en el caso de Funkenstein v. Superior Court, 23 Cal. App. 663, en la que dicha corte, al interpretar la Sección 1000 del Código de Enjuiciamiento Civil de California, que es idéntica al artículo 347 de nuestro Código, dijo:
“La Corte Suprema en Ex parte Clark, 126 Cal. 235, y la Corte de Apelaciones en Kullman v. Superior Court, 15 Cal. App. 276, lian aplicado expresa-mente esta garantía constitucional a procedimientos bajo la Sección 1000 del Código de Enjuiciamiento Civil, resolviendo ‘que en tales procedimientos se deben hacer constar los hechos esenciales, mediante prueba clara e inequívoca, como condición precedente al derecho de una Corte para requerir a una persona para-que entregue para ser inspeccionados sus libros y papeles privados, a saber: (1) que tal persona tiene un libro, papel o documento que contiene evidencia mate*969rial en relación con las cuestiones de hecho (issues) ante la Corte; (2) que el preciso libro, papel o documento que contiene tal evidencia sea designado o des-crito de modo tal que pueda ser identificado.’ ”
Pob cuanto, las partes demandadas no lian formulado aún sus contestaciones a la querella, no habiéndose establecido por tanto con-troversia alguna (issue) en cuanto a los hechos alegados como base del derecho que alega tener el querellante, por lo que esta corte ca-rece de elementos suficientes para poder resolver sobre la pertinencia o materialidad de los libros, papeles y documentos cuya inspección se solicita;
Se DECLARA sin lugar por ahora la moción sobre inspección de li-bros, papeles y documentos de las demandadas, sin perjuicio del de-recho de la parte querellante a reproducir dicha moción cuando y si lo creyere conveniente, después que se hayan establecido las cues-tiones de hecho (issues) entre las partes.
Loa Jueces Asociados señores Wolf y Córdova Dávila no intervinieron.